DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. The Examiner has reviewed the Applicant’s most recent arguments/remarks in light of the most recently amended claims. The Applicant argues that the prior art of record fails to teach “a resonance frequency of each of the at least one LC series circuit is higher than the switching frequency and less than twice the switching frequency.” The Applicant goes on to state, with respect to prior art Mao, that the resonant frequency of the harmonic notch circuit is “three times the switching frequency, which is more than twice the switching frequency,” and therefore Mao fails to teach the claims as currently presented. 
However, as presented within Mao (paragraphs 0057-0058 for example), in operation, the values of the inductor Lh1 and the capacitor Ch1 may be selected from a desired range dependent upon the intended application and design needs (i.e. “A person skilled in the art will recognize that, depending on different application and design needs, the inductance and capacitance recited above may be changed to different values.”). Furthermore, the most recent amendments do not appear to provide active control over the LC series circuit so as to achieve the desired frequency ranges/values, but rather appear directed towards a statement with respect to the selected values of the components comprising the LC series circuit. Therefore, while it is noted that the resonant frequency of Mao is taught as being three times the switching frequency, as opposed to the recently introduced claim language requiring less than twice the switching frequency, the discovering of the optimum or workable ranges involves only ordinary skill in the art, and the respective selecting of a given resonant frequency (i.e. the selection of a desired capacitance and inductance) would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. In re Aller, 105 USPQ 233.
Furthermore, the arguments with respect to the previously presented rejection in view of Yabumoto are considered moot, as the previous 35 USC §102 rejection under Yabumoto has been withdrawn.
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mao (U.S. Patent Publication Number 2015/0194811).
Regarding Claim 1:
Mao discloses a non-contact power feeding device comprising: a power transmitter device (Fig.’s 1-2, power transmitter 110 and its related discussion); and a power receiver device to which the power transmitter device transmits power in a non-contact manner (Fig.’s 1-2, power receiver 120 and its related discussion), the power transmitter device comprises a transmitter coil configured to supply power to the power receiver device (Fig.’s 1-2, transmitter coil L1 and its related discussion), a power supply circuit comprising a plurality of switching elements connected between a DC power supply and the transmitter coil in a full-bridge configuration or a half-bridge configuration (Fig.’s 1-2, input power source 102, switch network 104, and their related discussion; see, for example, paragraphs 0033-0035, 0037-0039, etc. which disclose the power source may supply dc voltage, and the switch network may be in a half or full bridge configuration), the power supply circuit being configured to switch the plurality of switching elements to an on or off state at a switching frequency to convert DC power supplied from the DC power supply into AC power having the switching frequency and supply the AC power to the transmitter coil (Fig.’s 1-2, switch network 104 and its related discussion; see, for example, paragraphs 0037-0039, 0047-0052, 0057, etc.), and a phase control circuit comprising at least one LC series circuit connected to both ends of the transmitter coil (Fig.’s 1-2 and 4-5, auxiliary network 107 comprising primary resonant tank 108 and harmonic reduction apparatus 106, also shown as 106N including inductor Lh1 and capacitor Ch1 connected in series and place in parallel with transmitter coil L1, and their related discussion; see, for example, paragraphs 0037-0040, 0054-0059, 0066-0067, etc.). While Mao discloses wherein a resonance frequency of each of the at least one LC series circuit is higher than the switching frequency (see, for example, paragraphs 0040, 0057-0059, 0068, 0072-0073, etc. which disclose the inductor and capacitor values may be selected so as to have, for example, a resonant frequency of about 20.34 MHz while the switching frequency operates at 6.78 MHz), Mao fails to explicitly teach the resonance frequency is less than twice the switching frequency.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mao to select a respective capacitance and inductance value of the respective LC circuit to fall within a range of “less than twice the switching frequency,” since it has been held that discovering of the optimum or workable ranges involves only ordinary skill in the art, and the respective selecting of a given resonant frequency (i.e. the selection of a desired capacitance and inductance) would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. In re Aller, 105 USPQ 233.
Regarding Claim 7:
Mao teaches the limitations of the preceding claim 1. Mao further discloses wherein the at least one LC series circuit has a first end connected to a first end of the transmitter coil and has a second end connected to a second end of the transmitter coil (Fig. 2, harmonic reduction apparatus 106N including  inductor Lh1 and capacitor Ch1 connected to a first and second end of transmitter coil L1 as shown, and their related discussion).
Regarding Claim 8:
Mao teaches the limitations of the preceding claim 1. Mao further discloses wherein the at least one LC series circuit comprises a first LC series circuit having a first end connected to a first end of the transmitter coil and having a second end grounded (Fig. 2, harmonic reduction apparatus 106N including  inductor Lh1 and capacitor Ch1 connected to a first and second end of transmitter coil L1 as shown, and their related discussion), and a second LC series circuit having a first end connected to a second end of the transmitter coil and having a second end grounded (Fig.’s 1-2, primary resonant tank 108, transmitter coil L1, and their related discussion; see, for example, paragraphs 0041, 0053, etc. which disclose the primary resonant tank 108 may comprise a series resonant circuit comprising a first series resonant inductor and a first series resonant capacitor, not shown, connected in series with transmitter coil L1).
Claims 5, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (U.S. Patent Publication Number 2015/0194811) in view of Yabumoto (U.S. Patent Publication Number 2019/0027964).













Regarding Claim 5:
Mao teaches the limitations of the preceding claim 1. Mao fails to teach each of the at least one LC series circuit of the phase control circuit comprises a switching element.
However, Yabumoto, figures 21-22, discloses each of the at least one LC series circuit of the phase control circuit comprises a switching element configured to connect the LC series circuit to the transmitter coil in response to being switched to the on state and to separate the CL series circuit from the transmitter coil in response to being switched to the off state (Fig.’s 21-22, switches 407, 408a/408b, and their related discussion; see, for example, paragraphs 0073-0078, 0079-0086, etc.), and the power transmitter device further comprises a control circuit configured to control the switching frequency at which the plurality of switching elements of the power supply circuit are switched to the on or off state and to switch the switching element of each of the at least one LC series circuit to the on or off state in accordance with the switching frequency of the AC power supplied from the power supply circuit to the transmitter coil or a voltage of the AC power while the non-contact power feeding device is in constant voltage output action (Fig.’s 21-22, switches 407, 408a/408b, controller 07, and their related discussion; see, for example, paragraphs 0073-0078, 0079-0086, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mao to include a switching element as taught within Yabumoto to provide respective operational control so as to deal with potential changes in operating conditions to thereby enable output at a desired and predetermined power level.
Regarding Claim 12:
Modified Mao teaches the limitations of the preceding claim 5. Modified Mao, in further view of Mao, discloses wherein the at least one LC series circuit has a first end connected to a first end of the transmitter coil and has a second end connected to a second end of the transmitter coil (Fig. 2, harmonic reduction apparatus 106N including  inductor Lh1 and capacitor Ch1 connected to a first and second end of transmitter coil L1 as shown, and their related discussion. See also Yabumoto).
Regarding Claim 17:
Modified Mao teaches the limitations of the preceding claim 5. Modified Mao, in further view of Mao, discloses wherein the at least one LC series circuit comprises a first LC series circuit having a first end connected to a first end of the transmitter coil and having a second end grounded (Fig. 2, harmonic reduction apparatus 106N including  inductor Lh1 and capacitor Ch1 connected to a first and second end of transmitter coil L1 as shown, and their related discussion), and a second LC series circuit having a first end connected to a second end of the transmitter coil and having a second end grounded (Fig.’s 1-2, primary resonant tank 108, transmitter coil L1, and their related discussion; see, for example, paragraphs 0041, 0053, etc. which disclose the primary resonant tank 108 may comprise a series resonant circuit comprising a first series resonant inductor and a first series resonant capacitor, not shown, connected in series with transmitter coil L1).
Allowable Subject Matter




















Claims 2-4, 6, and 9-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claims 2, 9, and 14: while the prior art of record discloses a similar non-contact power feeding device, the prior art of record fails to teach, “each of the at least one LC series circuit of the phase control circuit comprises a coil, a first capacitor and a second capacitor connected in series with the coil and connected in parallel with each other, and a switching element connected in series with the second capacitor, the switching element being configured to connect the second capacitor to the coil in response to being switched to the on state and to separate the second capacitor from the coil in response to being switched to the off state, and… a control circuit configured to switch the switching element of each of the at least one LC series circuit to the on or off state to bring the measured value of the amount of current within a predetermined allowable range in response to any of the plurality of switching elements of the power supply circuit being turned off.” While figures 21-22 of Yabumoto, as well as figures 2-3 of Sankar et al. (U.S. Patent Publication Number 2014/0159500), disclose similar LC series circuits, the prior art of record fails to teach said limitations in their entirety.
With respect to claims 3-4, 10-11, and 15-16: similar to the rationale as presented within dependent claim 2, the prior art of record fails to appropriately teach or suggest the claim language stating, “each of the at least on LC series circuit of the phase control circuit comprises a coil, a first capacitor and a second capacitor connected in series with the coil and connected in parallel with each other, and a switching element connected in series with the second capacitor, the switching element being configured to connect the second capacitor to the coil in response to being switched to the on state and to separate the second capacitor from the coil in response to being switched to the off state, and… a control circuit configured to control the switching frequency at which the plurality of switching elements of the power supply circuit are switched to the on or off state and to switch the switching element of each of the at least one LC series circuit to the on or off state in accordance with the switching frequency of the AC power supplied from the power supply circuit to the transmitter coil while the non-contact power feeding device is in constant voltage output action.”










With respect to claims 6, 13, and 18: while the prior art of record discloses a power receiver device comprising a resonance circuit, the prior art of record fails to appropriately teach or suggest the power receive device comprises, “a determination circuit configured to determine whether the non-contact power feeding device is in the constant voltage output action based on the measured value of the output voltage, and a first transceiver configured to transmit, to the power transmitter device, a signal containing determination information representing whether the non-contact power feeding device is in the constant voltage output action, the power transmitter device further comprises a second transceiver configured to receive the signal containing the determination information, and the control circuit controls, when the determination information represents that the non-contact power feeding device is not in the constant voltage output action, the switching frequency to prevent the measured value of the output voltage from changing even when resistance of a load circuit connected to the rectifying circuit of the power receiver device changes.” Said limitation, when taken into consideration with the claim language in its entirety, appears to be directed towards a non-obvious improvement over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836